     Case 2:19-cv-11187-CJB-MBN Document 97 Filed 04/27/21 Page 1 of 4




MINUTE ENTRY
BARBIER, J.
April 27, 2021

                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF LOUISIANA

 WORLD WAR II THEATRE, INC.                              CIVIL ACTION


 VERSUS                                                  NO: 19-11187


 DESIMONE CONSULTING                                     SECTION: “J” (5)
 ENGINEERING GROUP, LLC, ET
 AL.




      The Court held a final pre-trial conference on April 27, 2021 with the following

counsel participating: Shannon S. Holtzman and Sean M. Toomey, representing

World War II Theatre, Inc.; Sidney W. Degan III and Charles B. Long, representing

DeSimone Consulting Engineering Group, LLC and William R. O’Donnell; and

Danica B. Denny, representing Evanston Insurance Company.

      The Court adopted the pre-trial order that was electronically filed into the

record (Rec. Doc. 94).

      At the conference, the Court ORDERED as follows:

      (1)   Considering the Court’s COVID-19 General Order No. 21-4, the trial is

CONTINUED from May 10, 2021, to November 1, 2021, at 8:30 a.m.

      (2)   A final pretrial conference is set for October 7, 2021, at 2:00 p.m.

      (3)   All claims against Defendants Markel Insurance Company and Markel

Specialty Insurance Company are DISMISSED WITHOUT PREJUDICE.
     Case 2:19-cv-11187-CJB-MBN Document 97 Filed 04/27/21 Page 2 of 4




      (4)   All exhibits will be presented by electronic means.

      (5)   By Monday, October 25, 2021, at noon, Plaintiff’s counsel is to

prepare and submit to the Court one copy of a single Bench Book which should

contain:

            (a)   An Index of all “un-objected to” exhibits, listing and numbering

            all exhibits sequentially and without reference to the offering party;

            (b)   All un-objected to exhibits are to be included in the single Bench

            Book (with multiple volumes if necessary) with each exhibit tabbed,

            numbered, and paginated. Photographs of large exhibits and posters

            are to be included in the Bench Book. While oversized exhibits and

            posters may be used during trial, they will not be kept by the Case

            Manager.

            (c)   A second volume, containing the “objected to” exhibits shall also

            be submitted. Separate, but brief memoranda stating the reason for the

            objections and responding to the objections of other counsel must be

            submitted to the court by the offering party by Monday, October 25,

            2021, at noon.

            (d)   Any discovery that will be used as an Exhibit must be specifically

            identified; for example, the exact Interrogatory and the corresponding

            Answer.

            (e)   Each page of the Bench Book should be individually and

            sequentially Bates labeled.



                                          2
      Case 2:19-cv-11187-CJB-MBN Document 97 Filed 04/27/21 Page 3 of 4




      (6)    By Monday, October 25, 2021, at noon, the parties are to submit the

entire transcript of any deposition (including video and audio depositions) which will

be used in lieu of live testimony at Trial. If the parties do not seek to introduce the

entire deposition, they should designate which portions they seek to introduce in a

letter to the Court. The parties should also highlight the designated portions of the

subject transcript. All colloquy and objections (which can be resolved among the

parties) are to be removed in the transcripts, video, and audio (if applicable). Any

objections which cannot be worked out by the parties must be highlighted in the

subject transcript, and brief memoranda addressing “why the objections should be

sustained or not” must also be submitted to the court by Monday, October 25, 2021,

at noon. After the Court rules on the objections, the parties are to have the video

and audio depositions (if any) edited accordingly so that any references to “objections”

are deleted, and there is no dead space in either the video or audio presentation.

      (7)    By Monday, October 25, 2021, at noon, the parties are to file into the

record and submit to the Court their proposed Jury Charges (which are unique to this

case), Special Interrogatories to the Jury (the verdict form), and any proposed voir

dire questions by email to efile-Barbier@laed.uscourts.gov in Microsoft Word

format, regarding the claims that are to be tried to a jury.

      (8)    By Monday, October 25, 2021, at noon, the parties are to submit any

motions in limine. Parties are strongly encouraged to file their motions well in

advance of the deadline. If a party intends to oppose a motion in limine, that party

should immediately contact chambers for an applicable deadline to respond.



                                           3
      Case 2:19-cv-11187-CJB-MBN Document 97 Filed 04/27/21 Page 4 of 4




       (9)    By Monday, October 25, 2021, at noon, the parties are to submit any

trial memoranda, which are strictly optional.

       (10)   By Monday, October 25, 2021, at noon, the parties are to exchange

“will call” witness lists so that arrangements may be made for their presence at trial.

       (11)   At the commencement of trial, counsel will provide the Court with three

(3) copies of the final witness list.

       (12)   The Court’s Case Manager, Gail Chauvin, is to be notified three working

days prior to trial of any equipment that will be needed by counsel during trial or if

more than two tables will be needed to seat counsel. Additionally, it is highly

recommended that counsel contact Ms. Chauvin during the week prior to trial to

schedule a meeting so that courthouse staff can instruct counsel on the use

of the Court’s electronic trial equipment. This equipment will be necessary for

the electronic presentation of exhibits. The Court will not operate the equipment for

counsel during trial and will not give instruction on the use of equipment on the

morning of trial.

       (13) The Jury Trial will commence at 8:30 a.m. on Monday, November 1,

2021, and is estimated to last two weeks.

                                ****************

 JS-10: 51 mins.


                                            CARL J. BARBIER
                                            UNITED STATES DISTRICT JUDGE




                                            4
